              Case 3:20-mj-00011-DMC Document 15 Filed 08/18/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 3:20-MJ-00011-DMC

11                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME
                                                          FOR PRELIMINARY HEARING PURSUANT
12                          v.                            TO RULE 5.1(d) AND EXCLUDING TIME

13   ERIC SMITH,                                          DATE: August 21, 2020
                                                          TIME: 2:00 p.m.
14                                Defendant.              COURT: Hon. Edmund F. Brennan

15

16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on August 17, 2020.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

25 not adversely affect the public interest in the prompt disposition of criminal cases.

26          THEREFORE, FOR GOOD CAUSE SHOWN:

27          1.      The date of the preliminary hearing is extended to October 1, 2020, at 2:00 p.m.

28 ///

      [PROPOSED] FINDINGS AND ORDER                        1
             Case 3:20-mj-00011-DMC Document 15 Filed 08/18/20 Page 2 of 2


 1         2.      The time between August 21, 2020, and October 1, 2020, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      The defendant shall appear at that date and time before the Magistrate Judge on duty.

 4
           IT IS SO ORDERED.
 5

 6

 7 DATED: August 17, 2020.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
